Citation Nr: 1027801	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO. 09-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for psychoneurosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for lack of balance.

9.  Entitlement to service connection for poor vision.

10.  Entitlement to service connection for a voice condition.

11.  Entitlement to service connection for hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1942 through 
February 1946. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for the 
eleven disabilities outlined in the case caption, above. 
Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). See 
also Pond v. West, 12 Vet. App. 341, 346 (1999). 

In this case, the RO denied the issues under appeal primarily due 
to the absence of evidence of an in-service incurrence. 
Unfortunately, the Veteran's service treatment records are not 
available for review in association with this decision.  VA was 
notified that the Veteran's service records are fire-related.  
See October 2006 PIES response from the National Personnel 
Records Center.  Because the Veteran's service treatment records 
were apparently destroyed in the 1973 National Personnel Record 
Center fire in St. Louis, Missouri, VA has a heightened duty to 
consider the applicability of the benefit of the doubt, to assist 
the Veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the Veteran.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The only service record available in 
this case is a copy of the Veteran's Report of Discharge, which 
shows that he was honorably discharged after just over three 
years of service with a military occupational specialty of 
Medical Supply Technician.  The document shows that he did not 
have any foreign service and the Veteran contends that he was 
medically disqualified from foreign service.

A review of the record reveals that the RO has not adequately 
developed this claim, especially considering VA's heightened duty 
to assist in this case. In particular, the evidence suggests that 
the Veteran receives treatment for his claimed disabilities at 
the Fayette Community Hospital.  See April 2007 response to 
request for information.  Unfortunately, the dates of service 
provided in the initial request to that facility were incorrect.  
The RO did not follow up with the Veteran to obtain additional 
information, or to obtain a broader reaching authorization. 
Rather, it simply deemed the records unavailable for review. 
Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
Veteran in obtaining private treatment records.  Considering the 
age of the Veteran, and the heightened duty, the RO clearly has 
not adequately assisted the Veteran at this point in the appeal.  
VA must follow up as to obtaining any relevant private treatment 
records pertaining to the Veteran's claimed disabilities.

Also, VA outpatient reports are within the claims folder for a 
sporadic set of dates.  In particular, records from the VA 
Medical Center in Atlanta, Georgia, are in the claims folder for 
periods of 2003 to 2005, and from April 2007 to July 2007.  Under 
38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in 
obtaining records such as these, which are in federal government 
control.  All treatment records for the claimed disabilities at a 
VA healthcare facility for any period of time between the 
Veteran's discharge from service and the present should be 
associated with the claims folder.  The Veteran contends, by way 
of his representative, that he initially experienced the symptoms 
of his claimed disabilities during service and that they have 
continued ever since.  Because of this claim, it is imperative 
that VA seek all relevant outpatient treatment records and 
associate them with the claims folder.  Such development will 
allow the Board to assess the current nature of the Veteran's 
disabilities, as well as confirm any evidence of symptoms 
existing for many years.  The record must be fully developed 
prior to the Board's adjudication of these claims.

Also within federal government control are any alternative 
records that may be used to supply at least a portion of the 
Veteran's service treatment or personnel records.  The RO 
received a response from the request for those records, which 
stated, in pertinent part, "NARROW SEARCH TIME TO 3 MOS OR 
LESS."  Rather than seeking additional information by requesting 
it in three-month segments, the RO simply deemed the records 
unavailable. No follow-up requests are noted in the record.  
Thus, it does not appear that VA has yet met its duty to assist 
the Veteran in this regard.

The Board notes that the Veteran's representative, in his June 
2010 statement, requested that these issues be remanded in order 
to afford the Veteran a VA examination.  The evidence as it 
exists that this time, does not rise to the level of warranting 
VA examination. VA's duty to assist includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 
20 Vet. App. 79 (2006), the Court discussed the steps to be taken 
in determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. §5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  
Without current and updated medical records to show the nature of 
the Veteran's current disabilities, there is no basis upon which 
to remand the issues for examinations.  That is not to say, 
however, that after the requisite development, examination would 
not be warranted.  The RO should assess this on readjudication of 
the issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure that VA has met its duty to assist 
under 38 C.F.R. § 3.159(c)(1) by obtaining 
updated Authorizations to Obtain records from 
any private facility that has treated the 
Veteran since service for his claimed 
disabilities, including the Fayette Community 
Hospital.  These authorizations should allow 
for VA to assist the Veteran in obtaining 
treatment records for the claimed 
disabilities in a broad enough time period to 
cover all treatment for the disabilities 
since service.  Associate all records 
obtained with the claims folder.

Afford the Veteran an opportunity to identify 
each non-VA facility or provider of treatment 
for a claimed disorder.  Advise the Veteran 
that records of treatment proximate to 
service are more persuasive than records of 
current treatment.

Advise the Veteran of alternative records, 
such as employment medical records, which may 
serve to substantiate the claims.

2.  Ensure that VA has met its duty to assist 
under 38 C.F.R. § 3.159(c)(2) by obtaining 
all relevant, non-duplicative VA outpatient 
treatment records from any VA facility that 
has treated the Veteran for his claimed 
disabilities since his discharge from 
service.  Associate all records obtained with 
the claims folder.

Afford the Veteran an opportunity to identify 
the VA facilities at which he has obtained 
treatment for a claimed disorder, especially 
those facilities at which he was treated 
proximate to his service discharge in 1946.

3.  Ensure that VA has met its duty to assist 
under 38 C.F.R. § 3.159(c)(2) by following up 
with the National Personnel Records Center, 
or any other appropriate source, to find 
copies of, or to reconstruct, the Veteran's 
service treatment and service personnel 
records, and/or to locate treatment records 
originally housed by the Jacksonville Army 
Air Base hospital.  The time period requested 
in each follow-up request should be narrow 
enough to meet the NPRC requirements for a 
search.

4.  Review the record to determine if all 
necessary development and all development 
directed above has been conducted.  If any 
additional development is required, to 
include affording the Veteran VA examination, 
conducted the necessary development.

5.  Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



